Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 1 of 15




             EXHIBIT A



               Complaint




             EXHIBIT A
     Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 2 of 15
                                                                              Electronically Filed
                                                                              4/15/2021 1:06 PM
                                                                              Steven D. Grierson
                                                                              CLERK OF THE CO
 1   Ira S. Levine, ESQ.                                                                       , :
                                                                             5E4~~
     Nevada Bar No. 2130
 2   LEVINE & GARFINKEL
 3   1671 W. Horizon Ridge Pkwy, Suite 230
     Henderson, NV 89012                                                CASE NO: A-21-832978
 4   Tel: (702) 673-1608                                                         Department IiL:
     Fax: (702) 735-0198
 5   Email: ileyinel(iLlgrealaw.com
 6
     Anthony B. Golden, ESQ.
 7   Nevada Bar No. 9563
     GARG GOLDEN LAW FIRM
 8   3145 St. Rose Parkway, Suite 230
     Henderson, NV 89052
 9   Tel: (702) 850-0202
     Fax: (702) 850-0204
10
     Email: aizolden0maraaolden.com
11
     Attorneysfor PlaintiffElizabeth Hunterton
12
13                                          DISTRICT COURT
14
                                         CLARK COUNTY, NEVADA
15
      ELIZABETH HUNTERTON, an individual                   Case No.:
16                                                         Dept. No.:
                            Plaintiff,
17    vs.                                                  COMPLAINT
18
      LEUKEMIA & LYMPHOMA SOCIETY,
19    Inc., a New York not for profit corporation,         ARBITRATION EXEMPTION
                                                           REQUESTED; AMOUNT IN
20                         Defendant.                      CONTROVERSY EXCEEDS $50,000
21
22          Plaintiff Elizabeth Hunterton complains against Defendant Leukemia & Lymphoma I

23   Society, Inc. as follows:
24                                       GENERAL ALLEGATIONS
25
            1.      Plaintiff Elizabeth Hunterton ("Hunterton") is a resident of Clark County, Nevada.
26
            2.      Defendant Leukemia & Lymphoma Society, Inc. ("LLS") is a New York 501(c)(3)
27
     not for profit corporation that was qualified to do business in the State of Nevada; however, LLS
28
       Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 3 of 15




 1      failed to file its annual list of officers in 2019 and its status is currently revoked.
 2             3.       Defendant is a not-for-profit corporation whose mission is to cure leukemia,
 3
        lymphoma, Hodgkin's disease and myeloma, and improve the quality of life of patients and their
 4 1
        families.
 5
               4.      Defendant, despite its revoked status, operates in Clark County, Nevada with
 6
 7      offices at 5740 S. Eastern Avenue, Suite 245, Las Vegas, Nevada 89119.

 8             5.      This Court has subject matter jurisdiction over this action under the Nevada
 9      Constitution, Article 6, §6.
10
               6.      The acts described in this Complaint occurred in Clark County, Nevada, and
11
        therefore this Court is the appropriate venue.
12
               7.      On or about March 30, 2015 Plaintiff, an African American female, received an
13
       offer from Defendant, a copy of which offer letter is attached as Exhibit "A" to this Complaint,
14
15      for the position of Executive Director, Southern Nevada Chapter reporting to Kathy Griesenbeek,

16     Vice President of the Southwest Region for Defendant.
17             8.      Plaintiff s employnient commenced on Apri127, 2015 with an annual base salary
18
       of $115,000.
19
               9.      Pursuant to the Offer Letter, Plaintiff was to be reviewed by Defendant during the
20
       annual performance review cycle in accordance with the LLS personnel policies and procedures.
21
22             10.     Plaintiff did receive reviews.

23             11.     In Plaintiffls Fiscal Year 2019 Mid-Year Performance Review, the last review

24 ' prior to being terminated, Phillip Weichel, an executive with LLS stated, "[Defendant] is poised
25     for another successful year under [Plaintiffs] leadership." "Solid work in core campaigns despite
26
       staffmg challenges." "Terrific work with Wynn to realize large revenue opportunity as well as
27
       leadership engagement." "[Plaintiff] has embraced [Platinum Board] and with a new chair has
28


                                                           -2-
           Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 4 of 15




 1! developed a strong partnership to focus on these goals and chapter success."
 2                  12.    On or about the beginning of March, 2019 Plaintiff needed to have certain medical
 3
            procedures and requested leave under the Family Medical Leave Act ("FMLA").
 4
                    13.    The leave was to be five (5) weeks with the leave to end oi about April 1, 2019,
 5
            which was approved by LLS.
 6
 7I                14.     On April 1, 2019Nicole Rizzuti confirmed on a phone conference with Plaintiff for

 8          an HR debrief to bring Plaintiff up to speed during her FIVILA leave.

 9                 15.     The meeting was actually in person with Frank Canning, the acting Executive
10
            Director during Plaintiff's FMLA leave, Mr. Weichel, Regional Vice President and Ms., HR
11
            Business Partner.
12 I
                   16.     At the meeting the three individuals questioned Plaintiff about certain financial
13
            transactions regarding bookkeeping soft.ware, reports and transaction, of which Plaintiff had no
14
15          access to; asked about the new office selection, which was spearheaded and approved by the

16          national headquarters of Defendant, signing a contract valued at $10,000 and no one in attendance
17          could confirm the valuation cut-off for contract execution, the accounting for the LLS Southern
18
            Nevada golf tournament, a fundraiser for a patient and the content of certain forms, which was
19
            filled out by the bookkeeper.
20
       I           17.     At the conclusion, Plaintiff was placed on administrative leave.
21
22                 18.     Defendant was aware, when placing Plaintiff on administrative leave, that she

23          would need a second medical procedure, which would have necessitated further leave pursuant to

24          the FMLA later in 2019.
25 '               19.    Plaintiff was terminated by Defendant on April 16, 2019 with the stated reason
26
           "Recommended termination due to lack of confidence in [Plaintiff s] leadership. Year over year
27
            patterns of not following best practices and policies of LLS. Allowing her team to give cash to
28 I


                                                           -3-
       Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 5 of 15




 1      volunteers to have those monies matched along with a recent scenario where [Plaintiff] has signed
 2      a contract with a school in the amount of $10,000 with the stipulation from the school that LLS
 3
        give $5,000 of those monies to a family of the school district." A copy of the LLS Field
 4
        Termination Checklist is attached as Exhibit "B" to this Complaint.
 5
               20.     Prior to the April 1, 2019 meeting, Plaintiff has had many conversations with the
 6
 7      Directors of Campaign Excellence, the Operations Director who oversees finances/bookkeeping,

 8      and the Regional Vice President who is her direct supervisor and at no time was Plaintiff ever
 9      advised that there was an issue with her following best practices. Rather, Plaintiff was
10      commended for doing so.
11
               21.     At the April 1, 2019 meeting Plaintiff was never asked about giving cash to
12
        volunteers. Plaintiff never witnessed any member of her team giving monies to any volunteer to
13
        be matched in a fashion that fell beyond the best practices encouraged by national staff. Sara
14
15      Mayer in Phoenix, Arizona processed all matching giffts as part of a pilot program and was fully

16      aware that two of the Southern Nevada staff had utilized matching gifts. In addition, Plaintiff is
17 1 aware of a longstanding history of volunteers utilizing matching gifls programs dating back to
18
        2009, which utilization was sanctioned by the national office and which predated Plaintiffs
19 I
        employment.
20 ,
               22.     At the April 1, 2019 meeting, Plaintiff was asked about the school contract, which I
21
22      was also a-fundraiser for a pediatric cancer patient. While the $10,000 value was discussed, no

23      one in attendance could confirm the amount necessary for director approval. Plaintiff was under

24      the impression the amount was $25,000. Regardless, the funds raised were to be split evenly
25      between the school and the pediatric patient. This activity was specifically approved in the past.
26
        LLS' Regional Patient Services Manager and Director of Campaign Excellence for Student Series
27
        allowed LLS of Southern Nevada to do this for a pediatric patient named Jeremy Fjelstad. I
28


                                                       -4-
       Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 6 of 15




 1      Plaintiff, based upon past approvals, had every reason to believe that entering into a similar
 2      contract was permitted and justifiable.
 3
                23.     Defendant had a policy and history of progressive discipline prior to the
 4
        termination of an employee. Defendant failed to follow this policy with Plaintiff.
 5
                24.     While employed at Defendant, Plaintiff was subject to unique expectations as the
 6'
 7      only African American/racial minority Executive Director in Defendant's entire organization.

 8              25.     Defendant was retaliating due to Plaintiffs honesty in organizational misconduct
 9      and because Plaintiff needed another medical procedure.
10
                26.     In addition to Plaintiff, Defendant terminated a 60+ year old Jewish woman,
11
        openly gay staff inembers were also terminated and several other executives, ages 50 and older,
12
        were terminated.
13
                27.     Plaintiff always accomplished all of her job duties and had previously received
14
15      excellent reviews.

16              28.     The reasons for Plaintiffs termination are clearly fabricated as Plaintiff always      I
17      had excellent reviews.
18
                29.     Uporl information and belief, Defendant discriminated against Plaintiff on the
19
        basis of race and retaliated against her for taking her FNILA leave and the fact that she was going
20
        to take additional FMLA leave.
21
22                                         FIRST CAUSE OF ACTION

23                               (Violation of the Civil Itights Act of 1871, § 1981)

24              30.     Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 29
25      as fully set forth herein.
26 I
                31.     Plaintiff is African American and therefore a member of a protected class.
27
                32.     Defendant engaged in the above-mentioned harassment and discrimination of
28


                                                         -5-
       Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 7 of 15




 1      Plaintiff with the purposeful intent to discriminate against her because of her race (African
 2      American).
 3
                33.     Under similar circumstances, other, White or non-African American employees
 4
        were not subjected to the same type of behavior or treatment that Plaintiff was subjected to as a
 5
        minority employee.
 6
 7              34.     Plaintiff was subject to disparate treatment and retaliation through adverse

 8      employment actions, and favorable behavior toward white employees, which is prima facie
 9      evidence of purposeful intent to discriminate against Plaintiff because of her race.
10
                35.     As a result of Defendant's discrimination, Plaintiff has suffered and will continue
11
        to suffer damages in excess of $15,000.00.
12
                36.     As a resuit of Defendant's conduct, Plaintiff has been forced to retain the services
13
        of an attorney to address the conduct complained of and therefore is entitled to all o£ its attorney's
14
15 ' fees and costs for the bringing of this action.
16'             37.     Defendant is guilty of oppression, fraud or malice, express or implied as
17      Defendant knowingly violated Plaintiff's rights under § 1981 of the Civil Rights Act of 1871.
18
                38.     Therefore, Plaintiff is entitled to recover punitive damages for the sake of
19 1
        example, to deter other employers from engaging in such conduct and by way of punishing the
20 I
       Defendant in an amount deemed sufficient by the jury
21
22                                       SECOND CAUSE OF ACTION

23         (Retaliation and Interference in Violation of the Family Medical Leave Act of 1993, 29

24                                             U.S.C. § 2601, et. seq.)
25              39.     Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 38
26
        as fully set forth herein.
27
                40.     Defendant is a covered employer as defined in 29 U.S.C. §2611 under the FMLA.
28


                                                         no
       Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 8 of 15




 1             41.     Plaintiff availed herself of a protected right under the FIVILA by taking FMLA
 2
       leave for certain medical conditions in March 2019.
 3
               42.     Plaintiff, upon returning from her approved FMLA leave, was terminated.
 4
               43.     Defendant's violations of the FMLA were willful and without justification.
 5
               44.     Defendant's conduct and violation of the FMLA were done with malice,
 6

 7     oppressions, and with a conscious disregard for Plaintiff's rights under the FMLA.

 8             45.     As a result of Defendant's actions, Plaintiff has suffered and will continue to suffer
 9     damages in excess of $15,000.00.
10
               46.     As result of Defendant's conduct, Plaintiff has required to retain legal counsel to
11
       prosecute this matter and should be reimbursed for its attorney's fees and costs associated for
12
       bringing this action.                                                                                    I
13
               47.     Plaintiff is entitled to damages equal to her lost wages, salary, employment
14'

15 I   benefits and other compensation denied or lost, liquidated damages as provided under the FMLA,

16     costs, attorneys' fees, interest, and equitable relief as deemed appropriate.
17                                       THIRD CAUSE OF ACTION
18
                            (Intentional/Negligent Infliction of Emotional Distress)
19
               48.     Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 47
20
       as fully set forth herein.
21
22             49.     Defendant's conduct toward Plaintiff was extreme and outrageous and caused

23     significant emotional harm, headaches, sleeplessness and various physical and mental distress.

24             50.     Defendant's conduct was extreme, outrageous, and undertaken with either intent
25     or, reckless disregard for causing Plaintiff emotional distress.                                         ~
26
               51.     Defendant had a duty to refrain from engaging in the hostile and retaliatory acts as
27
       described above.
28


                                                        -7-
       Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 9 of 15




 1               52.   Defendant breached that duty.

 2               53.   Defendant's intentional or negligent conduct was the legal, actual, proximate cause
 3
       of Plaintiff's extreme and/or severe emotional distress by engaging in the conduct described
 4
       herein.
 5
 6               54.   As a result of Defendant's actions, Plaintiff has suffered and will continue to suffer

 7     damages in excess of $15,000.00.

 8               55.   As result of Defendant's conduct, Plaintiff has been required to retain legal

 9     counsel to prosecute this matter and should be reimbursed for its attorney's fees and costs
10     associated for bringing this action.                -
11
                 56.   Defendants must pay darnages in an amount to be determined at trial but exceeding
12
       $15,000 for emotional pain, suffering, inconvenience, mental anguish and loss of enjoyment of
13
       life because they engaged in illegal actions.
14
15 .             57.   Because Defendants are guilty of oppression, fraud or malice, express or implied,

16     Defendants must pay Plaintiff an additional amount for the sake of example and by way of
17     punishment.
18
                                         FOUItTH CAUSE OF ACTION
19
                                              (Wrongful Termination)
20
                 58.   Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 57
21
22     as fully set forth herein.

23               59.   Plaintiff only had excellent r.eviews prior to being terminated.

24               60.   Defendant failed to practice progressive discipline in the terrnination of Plaintiff as
25     required by Defendant's policies and procedures.
26
                 61.   Defendant was terminated for reasons other than as stated in the termination letter
27
       and such termination was wrongful.
28


                                                         -8-
     Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 10 of 15




 1             62.    As a direct and approximate result of Defendant actions, Plaintiff has suffered and
 2     will continue to suffer damages in an amount in excess of $15,000.00.
 3
              63.     As result of Defendant's conduct, Plaintiff has been required to retain legal
 4
       counsel to prosecute this matter and should be reimbursed for its attorney's fees and costs
 5
       associated for bringing this action.
 6
 7i           WHEREFORE, Plaintiff respectfully requests the following relief:

 8'           1.      As to its First Cause of Action for Violation of the Civil Rights Act of 1871, §
 9I 1981, an award of damages in excess of $15,000.00 plus punitive damages;

10'
              2.      As to its Second Cause of Action for Retaliation in Violation of the Family
11
       Medical Leave Act of 1993, 29 U.S.C. § 2601, et. seq., an award of damages in excess of $15,000
12
       plus punitive damages;
13
              3.      As to its Third Cause of Action for Intentional/Negligent Infliction of Emotional
14
15     an award of damages in excess of $15,000 plus punitive damages;

16 I          4.      As to its Fourth Cause of Action for Wrongful Termination, an award of damages
17     in excess of $15,000.00;
18
              5.      Pursuant to the terms of the Agreement, an award of attorney's fees and costs; and
19
              6.      Such other relief as the Court deems just and proper.
20
                                .A
21            Dated this   Pf        day of April, 2021.
22                                                                 LE NE & GvkRFINKEL
23                                                         By:       V-
                                                                   "rra S. Levine, Esq.
24
                                                                    Nevada Bar No. 2130
25                                                                  1671 W. Horizon Ridge Pkwy, Suite 230
                                                                    Henderson, NV 89012
26                                                                  Tel: (702) 673-1608
                                                                    Fax: (702) 735-0198
27
                                                                    Email: ileviner.iii,lgealaw.com
28                                                                 Attorneysfor Plaintiff Elizabeth Hunterton



                                                             -9-
Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 11 of 15




                             EXHIBIT "A"

                            OFFER LETTER
             Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 12 of 15


     LEUKEMIA&
it   LYMPHOMA
     SOCIETY'
     flghting blood cancers

        www.11s.org



           Manch 30, 2015

           Elizabeth Hunterton
           7380 S. Eastern Avenue, Suite 124
           Las Vegas, NV 89123



           Dear Elizabeth:

          I am pleased to confirm our offer for the position of Executive Director, Southern Nevada
          Chapter with The Leukemia & Lymphoma Society (LLS). Reporting to Kathy Griesenbeck, Vice
          President, Southwest Region, you will begin on April 27th or another mutually agreed upon date.
          Your annual base salary will be $115,000, paid semi-monthly.

          You will receive a performance review at the end of six months. In addition, you will also be
          reviewed during the annual performance review cycle in accondance with our personnel policies
          and procedures. Thereafter, you will be reviewed annually.

          Benefits for full time employees begin on the first day of the month following employment and
          currently include life insurance, health and dental insurance-(with some co-payment) and long
          terin disability insurance.

          Enclosed are new hire forms for your completion.

          'Fhis letter is intended to confrm the offer of employment that has been extended to you, and to
           let you lcnow that this offer is contingent on a background screen. In no way is this letter intended
          to be an employment contract or a guarantee of employment for a specified period of time. Your
          employment is "at will", as with all employees' with LLS, which means that either you or LLS
          may terminate the employment relationship at any time for any e+eason or for no reason.

          You agree that you will refiain from outside employment when these worlC activities:

               •      prevent you from fully perfonming work for which you are employed at LLS, including
                      overtime assignments;
               •      involve organization that are doing or seek to do business with LLS;
               •      violate provision of the Iaw of LLS polices or rules, or
               •      adversely affect the image of LLS

          You shall not directly or indirectly solicit, influence or encourage, or attempt to solicit, influence
          or encourage, any employee or consultant of L.LS to cease his or her relationship with LLS.
          Indirect solicitation, influence, or encouragement includes, but is not limited to providing
          information to any other individual or entity that enables stich individual or entity to engage in
          any of the conduct prohibited by the terms of th'ss letter.

Natlonal OHice__
1311 MAMARONECK AVE, Suite 310. WHITE PLAINS, NY 10605 l lel. 914.949.5213   fax. 914.949.6691
  Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 13 of 15




You agree that, as a result of your employment with LLS, you will possess secret, confidential or
proprietary information ooncerning the operations, plans and methods of LLS. You agree that;
dwing and after employrnent you will not disclose to third parties donor lists, sofl.ware, marketing
or business development plans, organizational pians, or any other information, documents,
reports, or data produced by or conoerning LLS that are not known gonerally outside of LLS
("Confidential Information"). The duty of confidentiality inoludes, without limitation, any oral
information and/or documents in any written or electronic fonn reoeived in your capacity as
Employee. You agree that LLS would suiier irreparable harm if you disclosed any "Confidentlal
Information."

These provisions are govemed by New York law without ciegard to conflict of laws principals,
and they are not intended to diminish in any way Employee's common law and fiduciary
obligations to LLS.

Once you have had the opportunity to review both this o#fer letter and accompanying documents,
please sign and return to me by 5:00 pm on March 3lst indicating and confuming that you have
read these documents, otherwise this offer will expire. Please feel fiee to call me at 914-821-
8239, if you have any questions about LLS, or the temis of this offer.

dVe are looking forward to worlcing with you and are confdent that you will add great value to
our organization. Un behalf of LLS,1 wish to extend our warmest welcome.

                                                 Accepted on:




     Rte Damiano I
     President, Human Resources
                                                  Signature
Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 14 of 15




                              EXHIBIT "B"

                    LLS FIELD TERMINATION CHECKLIST
     Case 2:21-cv-00929-JCM-NJK Document 1-1 Filed 05/13/21 Page 15 of 15




                                  LL`•S FIELD TERIVIINATIQN•CHECKLIST                              .
                                                                                      - -


EE Name: Elizabeth Hunterton                                      Term Date: April 16, 2019


Location/Dept: Executive Director, Southern Nevada Chapter

Term Reason:
                       Recommended termination due to lack of confidence in her leadership.
®                      Year over year patterns of not following best practices and policies of LLS.
        Voluntary;     p~~rne~i~T}caam fn givc rach tn vnhIn}nAra tn havn thnec mnnicc
                                                                                            matche
                       along with a recent scenario where Elizabeth has signed a contract with a
                       school in the amount of $10,000 with the stipulation from the school that
~       Involuntary; _ LLS qive $5,000 of those monies to a family of the school district.




d      HRBP Notified

       Resignation letter received and forwarded to National Office for EE file (Voluntary Only)

~      Finance Notified — Kathy Piacentino, cc: Michael DiPierro (AII)

UV     Review involuntary term process; HRBP and ED (Involuntary Only)

~      Time ofF accruals verified in eTime by Chapter for final paycheck

               Vacation & Vacation Carryover Hours Due: 1:45 hours of yacation
               Floating Holiday and Personal Hours Due (CA Only):
~      Termination work event submitted in ADP (Voluntary submitted by Chapter, Involuntary
       submitted by HRBP)
                                                   Beneflts for Separating Employees 2019 PDF
~      OfP boarding Info emailed to Employee (AII) was given to Elizabeth Hunterton on 4/18 after
                                                   receiving approval from Legal
~      Request personal email address to participate in exit interview (Voluntary Only)

               Email: elizabeth.hunterton@gmail.com

®      CA onlv: Signed Offboarding CA documents

b      Final pay distributed to Employee


E6     Equipment collected by Chapter (Assigned to:   Doug MacNab


Checklist Completed By:    ~~~~             t~~AZal               Date:    April 16, 2019
